 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                     ***
 7    SILVIA SANDOVAL,                                           Case No. 2:17-cv-00959-APG-PAL
 8                                             Plaintiff,                   ORDER
             v.
 9                                                                   (Mot Seal – ECF No. 51)
      ALBERTSONS, LLC,
10
                                          Defendant.
11

12          Before the court is Defendant, Albertsons, LLC’s Motion to Seal Exhibit ECF No. 32-7 in
13   Defendant’s Opposition to Plaintiff’s Motion for Adverse Inference (ECF No. 51). Defendant’s
14   Opposition to Plaintiff’s Motion for Adverse Inference (ECF No. 32) is currently sealed. However,
15   pursuant to the court’s order (ECF No 33) a redacted motion was filed on the public docket. This
16   motion seeks only to seal Exhibit “G” (ECF No 37-7).
17          Having reviewed and considered the matter the court finds Albertson’s has shown good
18   cause for the exhibit to remain sealed.
19          IT IS ORDERED that:
20          1. Defendant’s Opposition to Plaintiff’s Motion for Adverse Inference and Exhibits A-F
21                and H-J (ECF No. 32-1 through 32-6, and 32-8 through 32-10) shall be unsealed and
22                on the public docket.
23          2. Exhibit G to the opposition (ECF No. 32-7) shall remain sealed.
24           DATED this 21st day of February 2019.
25

26
                                                                PEGGY A. LEEN
27                                                              UNITED STATES MAGISTRATE JUDGE
28
                                                            1
